                                            Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 1 of 13



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3    5055 North 12th Street, Suite 101
                                          Phoenix, Arizona 85014
                                     4    Telephone 480.999.4556
                                          docket@millsandwoods.com
                                     5    Attorneys for Plaintiff
                                     6
                                     7                           UNITED STATES DISTRICT COURT
                                     8                                  DISTRICT OF ARIZONA
                                     9      Madison Alley Transportation &              Case No.: 2:17-cv-03038-SMB
                                            Logistics, Inc., a New York Corporation,
                                    10                                                       PLAINTIFF’S SEPARATE
                                                                Plaintiff,                   STATEMENT OF FACTS
                                    11
5055 North 12th Street, Suite 101




                                                         vs.
  MILLS + WOODS LAW, PLLC




                                    12
   Phoenix, AZ 85014-2555




                                                                                            (Assigned to the Hon. Susan M.
                                    13      Western Truck Insurance Services, Inc., a                 Brnovich)
         480.999.4556




                                            California corporation, Robert Dion and
                                    14      Jane Doe Dion, husband and wife, John
                                            Does and Jane Does I-X, ABC
                                    15      Partnerships I-X, ABC Limited Liability
                                    16      Companies I-X, and XYZ Corporations I-
                                            X,
                                    17
                                                                Defendants.
                                    18
                                                Plaintiff Madison Alley Transportation and Logistics, Inc. (“MATL”), by and
                                    19
                                         through undersigned counsel, submits its Separate Statement of Facts (“PSOF”).
                                    20
                                                         PLAINTIFF’S SEPARATE STATEMENT OF FACTS
                                    21
                                    22 I.       MATL’S BACKGROUND
                                                1.     Madison Alley Transportation & Logistics, Inc. (“MATL”) was incorporated
                                    23
                                         in 2013. Owen Dep. attached hereto as Ex. 1 at 15:15.
                                    24
                                                2.     MATL’s business involves storing and delivering goods used in displays by
                                    25
                                         large, retail merchants, such as department stores. Defs’ Ex. R at BP-000004.
                                    26
                                                3.     Mindi Peters has an ownership interest in MATL. Ex. 1 at 26:13-23; Dion
                                    27
                                         Dep. attached hereto as Ex. 2 at 118:25-07.
                                    28
                                             Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 2 of 13



                                     1          4.    Jeff Owen runs the day-to-day operations of MATL. Ex 1. at 27:1-3.
                                     2 II.      MATL SIGNS A COMMERCIAL LEASE
                                     3          5.    In June 2015, MATL moved its warehouse operations from New York to
                                     4 Phoenix, Arizona. Ex. 1 at 17:24-18:6; 60:17-20.
                                     5          6.    On June 10, 2015, MATL executed a commercial lease (the “Lease”) with
                                     6 Phoenix Investors #26 Union Hills, LLC (“Landlord”) for an 8,329 square feet building
                                     7 with multiple offices and a warehouse located at 2400 W. Union Hills, Suite 100, Phoenix,
                                     8 Arizona (the “Property”). See Executed Lease between MATL and Landlord attached
                                     9 hereto as Ex. 3.
                                    10          7.    The base rent for the Property was $5,247.27 per month pursuant to the
                                    11 Lease. Id. at MATL-001655.
5055 North 12th Street, Suite 101




                                                8.    The Lease required MATL to obtain and retain liability insurance; property
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 insurance-building, improvements, and rental value; and lessee’s property insurance for
         480.999.4556




                                    14 the duration of the Lease. Id. at MATL-001664-65, § 8; Defs’ Exs. C, N.
                                    15          9.    One of the required insurances under the lease was Rental Value—"Lessor
                                    16 shall also obtain and keep in force during the term of this Lease a policy or policies in the
                                    17 name of Lessor, with loss payable to Lessor and any Lender(s), insuring the loss of the
                                    18 full rental and other charges payable by all lessees of the Building to Lessor for one year
                                    19 (including all Real Property Taxes, insurance costs, all Common Area Operating Expenses
                                    20 and any scheduled rental increases)” Defs’ Ex. N at MATL-007491, § 8.3(b); Defs’ Ex. S
                                    21 at GG-000007.
                                    22          10.   The Lease required at least $62,967.24 full rental coverage. Ex. 3 at MATL-
                                    23 016555, § 1.5. Defs’ Ex. S at GG-000007.
                                    24          11.   Section 8.2(a) of the Lease provides, in part:
                                    25                Said policy or policies shall also contain an agreed valuation
                                                      provision in lieu of any co-insurance clause, waiver of
                                    26                subrogation, and inflation guard protection causing an increase
                                                      in the annual property insurance coverage amount by a factor
                                    27                of not less than the adjusted U.S. Department of Labor
                                                      Consumer Price Index for All Urban Consumers for the city
                                    28                nearest to where the Premises are located.

                                                                                     2
                                           Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 3 of 13



                                     1 Id. § 8.2(a) (emphasis added).
                                     2         12.    Section 8.8 of the Lease provides, in part,
                                     3                Notwithstanding of this Lease, Lessor shall under no
                                                      circumstances be liable for injury to Lessee's business or for
                                     4                any loss of income or profit therefrom.
                                     5 Id. § 8.8 (emphasis added).
                                     6         13.    Section 47 of the Lease stated that, “This Lease may be modified only in
                                     7 writing, signed by the parties in interest at the time of the modification.” Ex. 3 at MATL-
                                     8 001682.
                                     9         14.    In order to modify the insurance requirements under the Lease, both MATL
                                    10 and the Landlord had to agree to the modification in writing. Id.
                                    11         15.    At no time did MATL and the Landlord agree in writing, or otherwise, to
5055 North 12th Street, Suite 101




                                    12 modify the insurance requirements under the Lease. Declaration of Jeff Owen attached
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 hereto as Ex. 4 at ¶ 6.
         480.999.4556




                                    14 III.    THE PROCUREMENT OF INSURANCE UNDER THE LEASE
                                    15         16.    To assist MATL with procuring insurance required under the Lease, MATL
                                    16 engaged Western Truck Insurance Services, Inc. (“Western Truck”). Defs’ Ex. D at 79:24-
                                    17 80:8.
                                    18         17.    Western Truck is an insurance broker and acted as such with respect to
                                    19 MATL’s request to obtain the appropriate insurance required under the Lease. See June 9,
                                    20 2015 Letter from Western Truck to MATL attached hereto as Ex. 5.
                                    21         18.    Robert Dion, a Western Truck employee, was the insurance agent and the
                                    22 producer who worked with MATL to obtain the insurance required by the Lease. Ex. 2 at
                                    23 76:25-10.
                                    24         19.    Mr. Dion was not licensed to sell insurance in Arizona. Ex. 2 at 15:10-13.
                                    25         20.    On June 9, 2015, prior to executing the Lease, Mr. Owen sent Mr. Dion a
                                    26 copy of the Lease, which specified the appropriate insurance MATL was required to obtain.
                                    27 June 9, 2015 emailed attached hereto as Ex. 6.
                                    28

                                                                                     3
                                           Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 4 of 13



                                     1         21.    After receiving the Lease, from Mr. Owen, Mr. Dion began the process of
                                     2 procuring the required insurance under the Lease. Ex. 6; Ex. 2 at 24:03-24.
                                     3         22.    In June 2015, Mr. Dion called Mr. Owen and told him that he was trying to
                                     4 figure a calculation for the business income insurance. Ex. 1 at 45:12-18. Mr. Owen asked
                                     5 him how BI was calculated, and Mr. Dion stated it was “by the week.” Ex. 1 at 45:12-18.
                                     6 Mr. Owen then told Mr. Dion that MATL generates, at minimum, $20,000 revenue per
                                     7 week. Ex. 4 at ¶ 5; Ex. 1 at 36:10-23, 48:2-7, 125:17-26:1.
                                     8         23.    On June 9, 2015, Mr. Dion sent a quote for general liability insurance to
                                     9 MATL, which, in part, stated, “Our pledge is to afford you with the highest degree of
                                    10 service in honoring your needs and requirements in your industry. We promise to provide
                                    11 you with the best coverage and lowest premiums available to us.” Ex. 5 at WESTERN
5055 North 12th Street, Suite 101




                                    12 TRUCK000138.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13         24.    The June 9, 2015 letter incorrectly stated MATL’s address was 2450 West
         480.999.4556




                                    14 Union Hills Dr., Phoenix, AZ 85027. Id.
                                    15         25.    The June 9, 2015 letter also stated, “[Western Truck] is transacting this
                                    16 insurance on behalf of you, the insured. “[Western Truck] will provide Insurance marketing
                                    17 services, administration of policies, support services to you regarding this insurance, and
                                    18 other risk management consultation[.]” Id. at WESTERN TRUCK000140 (emphasis
                                    19 added).
                                    20         26.    Mr. Dion stated that “Risk management is helping them to keep their risks
                                    21 down, keep their claims down, keep -- just keep the -- you know, manage your business
                                    22 properly so you cut down on claims is basically why they would do it.” Ex. 2 at 125:04-
                                    23 07.
                                    24         27.    On June 10, 2015, Western Truck sent a “Commercial Insurance
                                    25 Application” dated June 10, 2015 for commercial general liability for MATL to CK
                                    26 Specialty Insurance Associates, Inc. (“CK Specialty”), an insurance underwriter. June 10,
                                    27 2015 from Western Truck to CK Specialty attached hereto as Ex. 7.
                                    28

                                                                                    4
                                           Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 5 of 13



                                     1         28.    The “Commercial Insurance Application” dated June 10, 2015, incorrectly
                                     2 stated that MATL’s address was 2450 W Union Hills Dr. Phoenix, AZ 85027. Id. at CK-
                                     3 003263.
                                     4         29.    On June 10, 2015, Donna Abowitt, an assistant property manager for the
                                     5 Property, sent Mr. Owen an email with the subject: “Tenant Insurance Requirements.” June
                                     6 10, 2015 Email attached hereto as Ex. 8. Attached to the email was the document titled
                                     7 “Tenant Insurance Requirements.” Id.
                                     8         30.    Mr. Owen forwarded the email and the attachment to Mr. Dion that same
                                     9 day. Id.
                                    10         31.    The “Tenant Insurance Requirements” document referenced specific
                                    11 sections in the Lease pertaining to the insurance MATL was required to obtain under the
5055 North 12th Street, Suite 101




                                    12 Lease. Id. at MATL-006003.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13         32.    On June 10, 2015, Mr. Owen received an email from Pam Collins with the
         480.999.4556




                                    14 subject “Loss of Rents.” The email stated, “Hi Jeff, Leave it off for now. We will get you
                                    15 a sample worksheet tomorrow and you can send it to your agent to update the certificate.
                                    16 June 10, 2015 Email from Collins attached hereto as Ex. 9.
                                    17         33.    That same day, Mr. Owen forwarded the “Loss of Rents” email to Mr. Dion.
                                    18 Id.
                                    19         34.    On June 12, 2015, Western Truck sent an email to MATL that included an
                                    20 attached Certificate of Liability Insurance for MATL’s general liability insurance. June 12,
                                    21 2015 Email attached hereto as Ex. 10. The Landlord was not copied on the email. Id.
                                    22         35.    The address printed on the Certificate of Liability Insurance was the
                                    23 Landlord’s address. Id.
                                    24         36.    On June 26, 2015, MATL employee, Tricia Males, sent an email to Mr. Dion
                                    25 stating, “Hello Robert, Attached please find the additional requirements for Insurance per
                                    26 the leasing company. Please email a quote listing total cost for the insurance as they
                                    27 require.” Defs’ Ex N.
                                    28

                                                                                     5
                                           Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 6 of 13



                                     1         37.    The Tenant Insurance Requirements document; Section 8 of the lease (pages
                                     2 15-17); and a Business Income Worksheet were attached to the email. Id.
                                     3         38.    Tenant Insurance Requirements document is the same document that Mr.
                                     4 Owen sent to Mr. Dion on June 10, 2015. Ex. 8 at MATL-006002; Ex. N at MATL-007490
                                     5 (emphasis added).
                                     6         39.    That same day, Mr. Dion forwarded the email he received from Ms. Males
                                     7 to Yana Conners of CK Specialty. Email Chain attached hereto as Ex. 11.
                                     8         40.    The email stated:
                                     9                Hi Yana,
                                    10                Can you look over these requirements and give us an idea how
                                                      much it will cost the insured. They're asking to get a quote
                                    11                first, not that it's probably going to matter if it's what the
                                                      landlord requires. I think we went over some of this when we
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                first wrote the policy. We have already named them as an
                                                      additional insured. Thank You, Robert Dion
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                         Id. (emphasis added).
                                    14
                                               41.    On July 2, 2015, as part of MATL’s application for insurance, Western Truck
                                    15
                                         filled out a “Property Section” form, which stated $50,000 for Business Personal Property
                                    16
                                         (“BPP”) and $20,000 for Business Income (“BI”). July 2, 2015 Email attached hereto as
                                    17
                                         Ex. 12 at CK-003257-61; see also Ex. 2 at 89:04-09. Mr. Dion was listed as the Producer.
                                    18
                                         See also Ex. 2 at 106:03-17.
                                    19
                                               42.    The “Property Section” form had a section for the applicant’s signature;
                                    20
                                         however, no representative of MATL signed the document. Ex. 12 at CK-003258; Ex. 2 at
                                    21
                                         106:03-07:07.
                                    22
                                               43.    Western Truck emailed the “Property Section” form it had filled out
                                    23
                                         regarding MATL to CK Specialty without copying MATL in the email. Id. at CK-003253.
                                    24
                                               44.    On July 2, 2015, Arti Chand, a Western Truck employee, sent an email to
                                    25
                                         Phyllis Holt of CK Specialty, requesting a quote for "$50,000 BPP and $20,000 Business
                                    26
                                         Income" for MATL without copying MATL in the email. Id. at CK-003252.
                                    27
                                    28

                                                                                    6
                                           Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 7 of 13



                                     1         45.    The “Commercial Insurance Application” and a “Property Section” forms
                                     2 dated July 2, 2015 were attached to the email chain. Ex. 12; PSOF ¶¶ 43-44.
                                     3         46.    Mr. Dion testified that he alone determined the $20,000 amount of BI and he
                                     4 told Ms. Chand to request $20,000 in BI for MATL from CK Specialty. Ex. 2 at 22:9-10,
                                     5 84:1-2; 89:13-25, 93:7-9, 169:9-17; PSOF ¶ 44.
                                     6         47.    Mr. Dion testified that he determined the $20,000 amount of BI by
                                     7 comparing it to other customers he had rather than basing it on the requirements of the
                                     8 Lease and specific information regarding MATL’s business income. Ex. 2 at 93:07-09.
                                     9         48.    No representative of MATL, including Mr. Owen, told Mr. Dion that MATL
                                    10 wanted $20,000 for BI. Ex. 2 at 22:9-10.
                                    11         49.    Without MATL’s knowledge or prior approval of the amount, Defendants
5055 North 12th Street, Suite 101




                                    12 proceeded to obtain a policy of insurance for BI and BPP. Ex. 4 at ¶ 7.
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 IV.
         480.999.4556




                                               THE POLICY
                                    14         50.    On September 15, 2015, Colony Insurance Company issued an amendment
                                    15 to MATL’s policy that included $50,000 Limit of Insurance for BPP with 90% Coinsurance
                                    16 and $20,000 Limit of Insurance for BI with Extra Expense (“EE”) including Rental
                                    17 Value with 90% Coinsurance. Policy attached hereto as Ex. 13 at WESTERN
                                    18 TRUCK000160, 64.
                                    19         51.    The Policy incorrectly stated that MATL’s address was 2450 W. Union Hills
                                    20 Dr, Phoenix, Maricopa, AZ 85027. Id. at WESTERN TRUCK000164.
                                    21         52.    The Policy defined BI as the “a. Net Income (Net Profit or Loss before
                                    22 income taxes) that would have been earned or incurred; and b. Continuing normal operating
                                    23 expenses incurred, including payroll.” Id. at WESTERN TRUCK000180.
                                    24         53.    The Policy contained a Coinsurance clause, which provided in part:
                                    25                1. The Coinsurance percentage shown for Business Income in
                                                      the Declarations; times
                                    26                2. The sum of:
                                                      a. The Net Income (Net Profit or Loss before income taxes),
                                    27                and
                                                      b. Operating expenses, including payroll expenses, that would
                                    28                have been earned or incurred (had no loss occurred) by your

                                                                                    7
                                          Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 8 of 13



                                     1               “operations” at the described premises for the 12 months
                                                     following the inception, or last previous anniversary date, of
                                     2               this policy (whichever is later).
                                                     ***
                                     3               In determining operating expenses for the purpose of applying
                                                     the Coinsurance condition, the following expenses, if
                                     4               applicable, shall be deducted from the total of all operating
                                                     expenses: (1) Prepaid freight – outgoing; (2) Returns and
                                     5               allowances; (3) Discounts; (4) Bad debts; (5) Collection
                                                     expenses; (6) Cost of raw stock and factory supplies consumed
                                     6               (including transportation charges); (7) Cost of merchandise
                                                     sold (including transportation charges); (8) Cost of other
                                     7               supplies consumed (including transportation charges); (9) Cost
                                                     of services purchased from outsiders (not employees) to resell,
                                     8               that do not continue under contract; (10) Power, heat and
                                                     refrigeration expenses that do not continue under contract (if
                                     9               Form CP 15 11 is attached); (11) All ordinary payroll expenses
                                                     or the amount of payroll expense excluded (if Form CP 15 10
                                    10               is attached); and (12) Special deductions for mining properties
                                                     (royalties unless specifically included in coverage; actual
                                    11               depletion commonly known as unit or cost depletion – not
                                                     percentage depletion; welfare and retirement fund charges
5055 North 12th Street, Suite 101




                                                     based on tonnage; hired trucks).
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 Id. at WESTERN TRUCK000185-86.
         480.999.4556




                                    14        54.    The Policy also had a “Business Income Agreed Value” clause, which, in

                                    15 part, provides:
                                    16               a. To activate this Optional Coverage: (1) A Business Income
                                                     Report/Work Sheet must be submitted to us and must show
                                    17               financial data for your “operations”: (a) During the 12
                                                     months prior to the date of the Work Sheet; and (b) Estimated
                                    18               for the 12 months immediately following the inception of this
                                                     Optional Coverage.
                                    19
                                    20 Id. at WESTERN TRUCK000187 (emphasis added).
                                    21        55.    Mr. Dion did not inform MATL that the Coinsurance Clause of the Policy

                                    22 required MATL’s Operating Expenses. Ex. 2 at 139:23-40:1; PSOF ¶ 53.
                                    23        56.    Mr. Dion received a copy of the Landlord’s business income worksheet. Ex.

                                    24 2 at 72:4-11; 73:11-20.
                                    25        57.    Mr. Dion did not fill out the Business Income Worksheet. Ex. 2 at 74:21-23;

                                    26 82:17-19; 83:4-6.
                                    27        58.    The Business Income Worksheet is used to determine the total business

                                    28 income exposure to be insured. Defs’ Ex. S at GG-000008.

                                                                                   8
                                            Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 9 of 13



                                     1         59.    Mr. Dion did not submit any of MATL’s financial data regarding MATL’s
                                     2 business operations to CK Specialty or the Landlord. Ex. 2 at 116:07-10.
                                     3         60.    Mr. Dion did not request from MATL any financial data. Ex. 2 at 116:11-13;
                                     4 Ex. 1 at 48:11-14.
                                     5         61.    Mr. Dion did not read MATL’s Policy. Ex. 2 at 116:16-17.
                                     6         62.    Mr. Owen did not learn that the Policy had the incorrect address on it until
                                     7 on or around June 13, 2016. Ex. 1 at 29:16-20; Ex. 4 at ¶ 10.
                                     8         63.    On June 24, 2016, Mr. Dion sent Mr. Owen an email with MATL’s insurance
                                     9 policy. June 24, 2016 Email attached hereto as Ex. 16. This was the first time Mr. Owen
                                    10 received a copy of the Policy Ex. 1 at 29:16-20.
                                    11 V.      THE RENEWAL OF MATL’S POLICY
5055 North 12th Street, Suite 101




                                               64.    In November 2015, Mr. Owen informed Mr. Dion that he was shutting down
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 his two other businesses—Owen Logistics and Meridian Moving Systems—and he was
         480.999.4556




                                    14 merging the trucking operations of Meridian Transportation and Logistics (“MTL”) with
                                    15 MATL. Ex. 4 at ¶ 12.
                                    16         65.    As a result, Mr. Owen requested that Mr. Dion issue trucking insurance for
                                    17 MATL due to the merger. Id. During this process, Mr. Dion asked me how much business
                                    18 MATL had done at the time. Mr. Owen told him that MATL had done approximately
                                    19 $900,000 as of November 2015. Id.
                                    20         66.    On November 13, 2015, Defendants issued a revised quote to MATL for
                                    21 three trucks. Insurance Quote attached hereto as Ex. 14.
                                    22         67.    In April 2016, Mr. Dion testified created a “Renewal Pink Sheet” that stated
                                    23 MATL’s estimated gross receipts were $900,000. Ex. 2 at 132:16-34:5; 149:8-20; 169:3-
                                    24 12.
                                    25         68.    Mr. Dion testified that Mr. Owen told him that MATL’s gross receipts were
                                    26 $900,000. Ex. 2 at 134:02-17.
                                    27
                                    28

                                                                                    9
                                          Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 10 of 13



                                     1         69.   Despite knowing that MATL’s estimated gross receipts in November 2015
                                     2 were $900,000, Mr. Dion did not at any time inform MATL that MATL needed to change
                                     3 or update its BI coverage. Ex. 2 at 138:23-40.
                                     4         70.   Western Truck drafted a renewal of insurance letter to MATL dated June 3,
                                     5 2016 (“Renewal Letter”). Defs’ Ex. H; Ex. 2 at 167:11-68:02. Mr. Dion reviewed,
                                     6 approved, and signed the Renewal Letter Id.
                                     7         71.   The second paragraph on the Renewal Letter stated:
                                     8               In reviewing the policy, along with the information we
                                                     currently have about your operations, we have determined
                                     9               that the best coverage and lowest price are as shown on the
                                                     attached quotation. If you have any information that we are
                                    10               unaware of please let us know.
                                    11 Id. at MATL-00116 (emphasis added).
5055 North 12th Street, Suite 101




                                               72.   The attached quotation in the Renewal Letter provided for the same coverage
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 that Defendants procured for MATL the prior year:
         480.999.4556




                                    14         •     4mm/3mm agg/occ for general liability;
                                               •     $50,000 Business Personal Property with $1,000 deductible; and
                                    15         •     $20,000 Business Income/Extra Expense
                                    16 Id.
                                    17         73.   On June 7, 2016, Mr. Dion sent Mr. Owen an email with the Renewal Letter
                                    18 attached thereto. Defs Ex. I at MATL-6861-865.
                                    19         74.   The Renewal Letter did not specify whether the BI coverage was weekly,
                                    20 monthly, annually, or otherwise. Because Mr. Dion had told Mr. Owen that the BI was
                                    21 calculated weekly, Mr. Owen understood that the $20,000 amount stated in the Renewal
                                    22 Letter was a weekly amount. Ex. 1 at 36:9-20, 125:11-22; Defs’ Ex. H.
                                    23         75.   On June 9, 2016, Ms. Peters executed the renewal policy. Defs’ Ex. K at
                                    24 WESTERN TRUCK000031-37.
                                    25 VI.     THE INCIDENT
                                    26         76.   MATL subleased part of its warehouse space to Fully Loaded, LLC (“Fully
                                    27 Loaded”). Ex. 4 at ¶ 16.
                                    28

                                                                                   10
                                          Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 11 of 13



                                     1         77.     On June 9, 2016, a Fully Loaded employee was operating a fork lift. The
                                     2 employee was transporting a crate and hit a sprinkler with the crate. Defs’ Ex. P.
                                     3         78.     The sprinkler flooded the entire warehouse and office space of the Property.
                                     4 Id.
                                     5         79.     Water damaged MATL’s business property as well as Mr. Owen’s and Ms.
                                     6 Peter’s personal property that they stored at the Property. Id.
                                     7         80.     85% of MATL’s business and personal property was not salvageable.
                                     8 Fuentes Dep. attached hereto as Ex. 15 at 35:17-36:4.
                                     9         81.     Due to the extensive water damage, MATL was not able to use the Property
                                    10 for five months because of black water. Ex. 15 at 31:2-33:22. Black water is grossly
                                    11 unsanitary and contaminated water. Id. at 31:05-08.
5055 North 12th Street, Suite 101




                                               82.     It is potentially dangerous to work in an office where there is black water. Id.
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 at 40:22-41:05.
         480.999.4556




                                    14         83.     The black water was not removed from the Property until the middle of
                                    15 October 2016. Id. at 31:13-32:09, 32:19-08.
                                    16         84.     MATL’s salvageable items were not returned until October 2016. Id. at
                                    17 12:01-04 36:13-19, 43:15-21.
                                    18         85.     As a result of the damage from the flooding, MATL was unable to operate
                                    19 its business from June 9 to November 11, 2016. Ex. 4 at ¶ 17.
                                    20         86.     In November MATL entered into a settlement agreement with Fully Loaded
                                    21 for $456,000.00. Defs’ Ex. Q; Ex. 1 at 115:4-12.
                                    22         87.     MATL signed a settlement agreement with Fully Loaded’s. Defs’ Ex. Q.
                                    23         88.     The settlement with Fully Loaded did not include any amount for BI. Ex. 1
                                    24 at 115:13-25.
                                    25
                                             RESPECTFULLY SUBMITTED this 1st day of April 2019.
                                    26
                                    27
                                    28

                                                                                      11
                                         Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 12 of 13



                                     1
                                                                          MILLS + WOODS LAW, PLLC
                                     2
                                     3
                                                                          By       /s/ Sean A. Woods
                                     4                                           Robert T. Mills
                                                                                 Sean A. Woods
                                     5                                           Jordan C. Wolff
                                                                                 5055 North 12th Street, Suite 101
                                     6                                           Phoenix, AZ 85014
                                                                                 Attorneys for Plaintiff
                                     7
                                     8
                                     9
                                    10
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                            12
                                          Case 2:17-cv-03038-SMB Document 81 Filed 04/01/19 Page 13 of 13



                                     1                              CERTIFICATE OF SERVICE
                                     2         I hereby certify that on April 1, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 Robert B. Zelms
                                     6 Nishan J. Wilde
                                       MANNING & KASS
                                     7 ELLROD, RAMIREZ, TRESTER LLP
                                       3636 North Central Avenue, 11th Floor
                                     8 Phoenix, Arizona 85012
                                     9 Attorneys for Defendants
                                    10
                                                                                                /s/ Elisabeth Small
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                   13
